Case 2:19-cv-10249-PJW Document 1 Filed 12/03/19 Page 1 of 6 Page ID #:1



 1   George M. Kraw (California Bar No. 71551)
     Katherine McDonough (California Bar No. 241426)
 2
     Jessica N. Melgar (California Bar No. 311575)
 3   Kraw Law Group, APC
     605 Ellis Street, Suite 200
 4
     Mountain View, California 94043
 5   Telephone: 650-314-7800
 6   Facsimile: 650-314-7899
     gkraw@kraw.com
 7   kmcdonough@kraw.com
 8   jmelgar@kraw.com

 9   Attorneys for:
     Producer-Writers Guild of America Pension Plan;
10   Board of Directors, Producer-Writers Guild of America Pension Plan;
11   Writers’ Guild-Industry Health Fund; and
     Board of Trustees, Writers’ Guild-Industry Health Fund
12
13                IN THE UNITED STATES DISTRICT COURT
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                            WESTERN DIVISION
15
16
     PRODUCER-WRITERS GUILD OF     Case No.:
17   AMERICA PENSION PLAN; BOARD
     OF DIRECTORS OF THE PRODUCER-
18   WRITERS GUILD OF AMERICA
     PENSION PLAN,                 COMPLAINT
19
               And,
20
     WRITERS’ GUILD-INDUSTRY
21   HEALTH FUND; BOARD OF
     TRUSTEES OF THE WRITERS GUILD-
22   INDUSTRY HEALTH FUND,
23
                  Plaintiffs,
24
           v.
25
     HUAHUA MEDIA, LLC,
26
                   And,
27
28
                                    COMPLAINT – 1
                                CASE NO.:
Case 2:19-cv-10249-PJW Document 1 Filed 12/03/19 Page 2 of 6 Page ID #:2



 1   HUAHUAH CULTURE
     COMMUNICATION AND
 2
     INVESTMENT CO., LTD.,
 3                Defendants.
 4
 5
 6         1.     This action has been brought in an effort to collect unpaid
 7   contributions owed to the Plaintiffs. This action arises under Section 502 of the
 8   Employee Retirement Income Security Act of 1974, as amended (“ERISA”) 29
 9   U.S.C. § 1001, et seq., under sections 1132 and 1145. This action also arises under
10   Section 301 of the Labor Management Relations Act of 1947 (“LMRA”), 29
11   U.S.C. § 185.
12                           JURISDICTION AND VENUE
13         2.     The Court has jurisdiction of this action under the terms of Section
14   502(a), (e) and (g) of ERISA, 29 U.S.C. §1132(a), (e) and (g), 29 U.S.C. §185 and
15   28 U.S.C. § 1331.
16         3.     This Court has venue over this action pursuant to Section 502(e) of
17   ERISA, 29 U.S.C. §1132(e), in that this is the district where the Plaintiffs
18   Producer-Writers Guild of America Pension Plan and Writers’ Guild-Industry
19   Health Fund (hereinafter separately referred to as “Pension Plan” and “Health
20   Fund”, respectively; collectively referred to as “Benefit Plans”) are administered
21   and where the breaches described herein took place.
22                                       PARTIES
23         4.     The Benefit Plans are employee benefit plans within the meaning of
24   Sections 3(1), 3(2), and 3(3) of ERISA, 29 U.S.C. §1002 (1), (2), and (3), and are
25   maintained for the purpose of providing retirement, health and welfare, and related
26   benefits to eligible participants. The Benefit Plans receive contributions from
27   numerous employers pursuant to Collective Bargaining Agreements between
28   employers and Writers Guild of America, West, and Writers Guild of America,
                                     COMPLAINT – 2
                                 CASE NO.:
Case 2:19-cv-10249-PJW Document 1 Filed 12/03/19 Page 3 of 6 Page ID #:3



 1   East, and therefore, are multiemployer plans under Section 3(37) of ERISA, 29
 2   U.S.C. §1002(37), and 29 U.S.C. § 1301(a)(3).
 3         5.     The Board of Directors of the Producer-Writers Guild of America
 4   Pension Plan and the Board of Trustees of the Writers’ Guild-Industry Health Fund
 5   (hereinafter collectively referred to as “Boards of Trustees”) are fiduciaries within
 6   the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A).
 7         6.     The Benefit Plans and Boards of Trustees maintain their principal
 8   place of business at 2900 West Alameda Avenue, Suite 1100, Burbank, California.
 9         7.     The Benefit Plans bring this action on behalf of themselves and on
10   behalf of participants and beneficiaries in the Benefit Plans to recover benefits due,
11   pursuant to Section 502 of ERISA, 29 U.S.C. § 1132.
12         8.     Defendant Huahua Media, LLC (hereinafter referred to as “Huahua”)
13   is, upon information and belief, a limited liability company existing under the laws
14   of the State of California. Huahua is an employer in an industry affecting
15   commerce within the meaning of Sections 3(5), 3(11), and 3(12) of ERISA, 29
16   U.S.C. §1002(5), (11), and (12), and Section 2(2) of the LMRA, 29 U.S.C. §152(5).
17         9.     Huahua is a signatory employer to the Minimum Basic Agreement
18   (“MBA”) which provides for payment of contributions to the Benefit Plans in
19   California. As a signatory employer to MBA, Huahua is bound to the provisions
20   of the MBA and the respective Trust Agreements for the Pension Plan and Health
21   Fund (“Trust Agreements”) that created the Benefit Plans.
22         10.    Huahua Culture Communication and Investment Co., Ltd. (“HCC”)
23   is the parent corporation of Huahua based in Beijing, China with sufficient contacts
24   to the State of California. (International Shoe Co. v. Washington (1945) 326 U.S.
25   310, 317.) HCC personally guaranteed the benefit contributions owed by Huahua.
26   ///
27   ///
28   ///
                                      COMPLAINT – 3
                                  CASE NO.:
Case 2:19-cv-10249-PJW Document 1 Filed 12/03/19 Page 4 of 6 Page ID #:4



 1                              FACTUAL ALLEGATIONS
 2         11.    Huahua entered into the MBA with the Writers Guild of America East
 3   and Writers Guild of America West.           The MBA established the terms and
 4   conditions of writers hired to perform covered writing services performed by
 5   employees of Huahua.
 6         12.    Upon information and belief, Huahua employed at least one (1)
 7   employee covered by the MBA.
 8         13.    Huahua is required to make contributions to the Benefit Plans for
 9   covered writing services performed by its bargaining unit employees in the amount
10   and manner specified in the MBA and Trust Agreements.
11         14.    Huahua failed to timely submit its contribution for covered writing
12   services performed under the terms of the MBA.               Huahua has combined
13   outstanding contributions to both the Pension Plan and the Health Fund.
14         15.    The Benefit Plans first notified Huahua in a letter date November 8,
15   2018 that it had failed to timely submit required contributions for covered writing
16   services and demanded payment be made. Pursuant to the Trust Agreement,
17   Huahua was also assessed liquidated damages and interest on the delinquent
18   contributions, which continue to accumulate. Subsequent notices have been sent
19   to Huahua from both the Benefit Plans and Counsel of the Benefit Plans.
20         16.    To date, Huahua has failed to pay contributions, liquidated damages
21   and interest owed.
22         17.    Under the terms of the Trust Agreements, an employer who fails to
23   make timely contributions to the Benefit Plans for employee fringe benefits is
24   liable to the Benefit Plans for all unpaid contributions, interest, and attorney’s fees
25   and collection costs. See also, 29 U.S.C. §1132(g).
26         18.    Pursuant to 29 U.S.C. §1132(g)(2), Plaintiffs are further entitled to an
27   amount equal to the greater of:
28                (a)     double interest; or
                                       COMPLAINT – 4
                                   CASE NO.:
Case 2:19-cv-10249-PJW Document 1 Filed 12/03/19 Page 5 of 6 Page ID #:5



 1                 (b)     interest plus liquidated damages.
 2
                                 STATEMENT OF CLAIMS
 3
 4                               FIRST CLAIM
              Failure to Make Contractually Required Contributions
 5       to Multi-Employer Plan Under the Employment Retirement Income
 6                                 Security Act
                           (29 U.S.C. §§ 1132 and 1145)
 7
           19.     Plaintiffs hereby incorporate by reference each allegation contained
 8
     in Paragraphs 1 through 18 as fully set forth herein.
 9
           20.     This is an action to collect unpaid contributions found owing to a
10
     multi-employer benefit plan pursuant to the terms of the MBA and the Trust
11
     Agreements.
12
           21.     Defendants’ failure to pay contributions constitute a failure of an
13
     employer to make contractually required contributions to a multi-employer plan
14
     pursuant to Section 515 of ERISA, 29 U.S.C. § 1145.
15
           22.     Plaintiffs are entitled to judgment for all unpaid contributions,
16
     liquidated damages, prejudgment interest, and reasonable attorney’s fees and costs
17
     pursuant to 29 U.S.C. §1132(g)(2).
18
19                                     SECOND CLAIM
                         Breach of a Collective Bargaining Agreement
20                                    (29 U.S.C. §§ 185)
21         23.     Plaintiffs hereby incorporate by reference each allegation contained
22   in Paragraphs 1 through 22 as fully set forth herein.
23         24.     This is an action to enforce a Collective Bargaining Agreement and
24   the Trust Agreements, pursuant to 29 U.S.C. § 185(a).
25         25.     Plaintiffs are entitled to pursue this claim as a third party beneficiary
26   to the MBA and Trust Agreements.
27         26.     Defendants’ failure to pay contributions owing breached the MBA
28   and Trust Agreements, to the detriment of the Plaintiffs. Plaintiffs are entitled to
                                       COMPLAINT – 5
                                   CASE NO.:
Case 2:19-cv-10249-PJW Document 1 Filed 12/03/19 Page 6 of 6 Page ID #:6



 1   contributions, liquidated damages, interest, and attorneys’ fees and costs pursuant
 2   to the MBA and Trust Agreements.
 3                                       PRAYER
 4         WHEREFORE, Plaintiffs respectfully request this Court:
 5         A.     Enter a judgment declaring that Defendants have a contractual
 6                obligation to make payments to the Benefit Plans (a) requiring
 7                contributions to fund benefits; (b) requiring liquidated damages and
 8                interest payments in an amount to be proven; and (c) requiring the
 9                payment of reasonable attorneys’ fees and costs of litigation pursuant
10                to the Minimum Basic Agreement, the Trust Agreements and ERISA.
11         B.     Other such legal and equitable relief as the Court may deem just and
12                equitable.
13
14   Dated: December 3, 2019                 KRAW LAW GROUP
15
16
                                            By: /s/ Jessica Melgar
17                                              JESSICA MELGAR
18                                              Counsel for Plaintiffs

19
20
21
22
23
24
25
26
27
28
                                     COMPLAINT – 6
                                 CASE NO.:
